Citation Nr: 1204776	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-27 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide exposure and/or a service-connected disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims of service connection for diabetes mellitus, hypertension, and for peripheral neuropathy of the bilateral lower extremities (which was characterized as lower neuropathy).  A videoconference Board hearing was held at the RO in March 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In May 2010, the Board remanded the Veteran's appeal to the RO/AMC for additional development.  

In a December 2011 rating decision, VA's Appeals Management Center in Washington, D.C. (AMC), granted the Veteran's claims of service connection for diabetes mellitus, assigning a 20 percent rating effective May 9, 2005, and for peripheral neuropathy of the bilateral lower extremities, assigning a 10 percent rating for each of the Veteran's lower extremities effective May 9, 2005.  The AMC also granted service connection for diabetic nephropathy, assigning a 60 percent rating effective May 9, 2005.  There is no subsequent correspondence from the Veteran expressing disagreement with the ratings or effective dates assigned.  Accordingly, issues relating to diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, or diabetic nephropathy are no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

During the Board hearing, the Veteran appeared to raise the issue of entitlement to service connection for a heart disorder.  See Board hearing transcript at p. 16.  As this matter has not yet been adjudicated, it is referred to the RO for the appropriate action, which may include clarifying the claim with the appellant.  
Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for hypertension, including as due to herbicide exposure and/or a service-connected disability, can be properly decided.

As noted in the Introduction, this appeal was before the Board most recently in May 2010 when a remand was issued in order to accomplish certain development.  A review of the claims file indicates that the development requested by the Board in its most recent remand in May 2010 was not accomplished with respect to the Veteran's service connection claim for hypertension, including as due to herbicide exposure and/or another disability.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

In its May 2010 remand, the Board directed the RO/AMC to schedule the Veteran for examination to determine the nature and etiology of his hypertension, including as due to herbicide exposure and/or a service-connected disability.  See Board remand dated May 3, 2010, at pp. 6-7.  Unfortunately, although the Veteran was seen on VA examination in July 2011, the VA examiner who conducted this examination did not provide all of the opinions requested in the Board's May 2010 remand concerning the Veteran's hypertension.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the July 2011 VA examiner did not provide the requested opinions concerning the contended etiological relationship between the Veteran's hypertension and active service, including as secondary to herbicide exposure and/or a service-connected disability, the Board finds that the July 2011 examination is inadequate for VA compensation purposes with respect to this claim.  See also 38 C.F.R. § 4.2.  Given the foregoing, the Board finds that, on remand, this examination report should be returned to the VA examiner who conducted the July 2011 VA examination for an addendum which includes all of the opinions requested in its May 2010 remand.

In addition, the Veteran reported to the VA examiner that he was diagnosed as having hypertension 20 years earlier.  The examiner also noted that an October 2002 VA cardiology note revealed that the Veteran had a prior medical history of hypertension for 15 years.  The RO should request on remand that the Veteran identify where he was treated for hypertension, including VA facilities, and the RO should then attempt to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the dates and locations of treatment for hypertension, including VA facilities.  The Board is particularly interested in medical records pertaining to the treatment of hypertension prior to 2005.  He should also be requested to identify and authorize the release of any relevant private medical records that are not already of record.  

2.  Then, attempt to obtain any identified records that are not already of record, to include, but not limited to, VA records dating from 2002 to 2005. 

3.  Contact the VA Medical Center in Mountain Home, Tennessee, and ask the VA examiner who conducted the Veteran's July 15, 2011, VA hypertension examination to provide an addendum to this examination report.  If the original examiner is not available, the claims folder should be forwarded to another qualified examiner for the requested opinions.  The claims file and a copy of this remand must be provided to the examiner for review.  In her addendum, this VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his presumed in-service herbicide exposure.  The examiner is advised that the Veteran's in-service herbicide exposure has been conceded based on his temporary duty (TDY) in the Republic of Vietnam while on active service.  Also, is it at least as likely as not that hypertension was due to or caused by his service-connected diabetes mellitus, diabetic nephropathy, or peripheral neuropathy of the bilateral lower extremities.  The examiner should also opine as to whether it is at least as likely as not that hypertension was aggravated (i.e., worsened) beyond the natural progress by a service-connected disability.  A complete rationale must be provided for all opinions expressed.

If the examiner determines that the information requested cannot be provided without another examination, then another examination should be scheduled in order to provide the requested opinions.   

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

